Citation Nr: 1233622	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred from April 28, 2008 to May 5, 2008.

2. Entitlement to payment or reimbursement of unauthorized medical expenses incurred on July 30, 2008.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from June 1968 to April 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York, which denied entitlement to the benefits sought, i.e., medical reimbursement for the two treatment instances referenced in the title page above.  

Previously, the Veteran was scheduled for a September 2009 hearing at the Board's Central Office in Washington, D.C., for which the Veteran failed to appear. It was later clarified through telephone contact that the Veteran no longer elected to have a hearing in any event. Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2012). 


FINDING OF FACT

In both instances of private medical treatment at issue, the Veteran had utilization of Medicare benefits as an alternative health plan contract which under applicable law excludes VA coverage for purposes of medical reimbursement.  




CONCLUSIONS OF LAW

1. The criteria are not met for reimbursement of the medical expenses for private treatment rendered from April 28, 2008 to May 5, 2008. 38 U.S.C.A. § 1725       (West 2002 &  Supp. 2012); 38 C.F.R. §§ 17.1000-17.1008 (2012).

2. The criteria are not met for reimbursement of the medical expenses for private treatment rendered on July 30, 2008. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1000-17.1008 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012). 

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court)  held that the VCAA is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code,         Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in           this matter is not found in Chapter 51 (rather, in Chapter 17). Moreover, in        Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C.A. and of 38 C.F.R moreover, contain their own notice requirements. Regulations at 38 C.F.R. §§ 17.120-17.133 specifically discuss the adjudication of claims for reimbursement of unauthorized medical expenses.

The above notwithstanding, the Veteran has been thoroughly informed as to the underlying basis for denial of the claims up to this point, through issuance of Statements of the Case (SOCs). As indicated, he also had the opportunity for a hearing before the Board, but ultimately declined this option. The Board finds that the case may be fairly decided on the merits.

Legal Criteria

The Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities. See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

To be eligible for payment or reimbursement for emergency services under               38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a   VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2012).

In addition, a claim for payment or reimbursement must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. See 38 C.F.R. § 17.1004(d). 

Moreover, under the Millennium Health Care Act, as noted above, one of the requirements that must be met is that the appellant must not have entitlement to care or services under a health plan contract. 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R.          § 17.1002(g). A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c) or established by section 1831 of that Act (42 U.S.C. § 1395j). 38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R.                        § 17.1001(a)(2). 42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. § 1395j refers to Medicare Part B. That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B. 

The Board notes there was a legislative change of 38 U.S.C.A. § 1725, effective October 10, 2008. Specifically, the change of interest is that the word "shall" in the first sentence replaced the word "may." This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment. That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met. Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as  the veteran can be transferred safely to a Department facility. 38 U.S.C.A.                   § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met. Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer. Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

Effective January 20, 2012, VA once again amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at  non-VA facilities. 

The revised regulatory amendments: a) require VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under              §§ 1725 and 1728; b) extend VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and c) make the definition of "emergency treatment' in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

Background and Analysis

The Veteran is seeking medical reimbursement for treatment rendered at the            G.F. private hospital from April 28, 2008 to May 5, 2008 after he sustained an accidental fall at home. The treatment focused on healing and rehabilitation from left side injury, including multiple contusions and a separated left shoulder.         The total cost of treatment rendered was $12,262.15.

A May 2, 2008 VA progress note from the Albany VAMC indicates that a call was received from a case manager at G.F. hospital stating that the Veteran was admitted to that private facility for a left shoulder sprain. The VA personnel had requested clinical records for physician review regarding transfer to the Albany VAMC. However, per the case manager, the Veteran was not interested in transfer to the Albany VAMC, and was using his Medicare coverage. Meanwhile, a patient advocate from G.F. hospital, had left a separate message regarding possible VA payments to G.F. hospital and transfer issues to the Albany VAMC.

The Veteran filed a claim for VA reimbursement in January 2009. His claim was denied pursuant to a February 2009 administrative decision. (This history is based upon information from a claims database. A handwritten note by the VAMC affixed to the database report states that the VAMC "cannot locate [the] original claim and denial letter.")

In his May 2009 Notice of Disagreement (NOD), the Veteran contended that he had obtained private treatment because the VA hospital in Albany, New York had indicated it was full and could not treat him there.
In his July 2009 Substantive Appeal (VA Form 9) following VAMC issuance of a Statement of the Case, the Veteran claimed that in fact he had specifically asked to be transferred to Albany VAMC, and he never told anyone at G.F. hospital that he would waive VA treatment and use Medicare. Rather, the Veteran alleges that he kept asking to go to the VAMC but was told the VAMC was full and could not   take him. 

Also, the Veteran requests reimbursement for treatment rendered at the same private hospital on July 30, 2008 following admission for sharp right-sided upper chest pain which the Veteran was concerned could signal the onset of a heart attack.                The impression given following a thorough physical evaluation was right sided chest pain, which did not appear to be angina in nature. The Veteran was discharged to home that same day. 

The total cost of treatment rendered was $200, as reflected on a billing sheet from the Upstate Medicare Division office, which in October 2008 released to the hospital a check for a portion of the total $200 that had been billed.

In October 2008, the VAMC disapproved the Veteran's claim for medical reimbursement, on the grounds that the Veteran had other qualifying health coverage.

In his June 2009 Substantive Appeal following VAMC issuance of a Statement of the Case, the Veteran indicated that he went to the hospital with chest pains.            The physicians at the private hospital wanted to run tests on him and called the VAMC, and the VAMC said to have the tests done there. According to the Veteran, if he had known VA was not paying he would have left and gone to the VAMC. 

Having considered the circumstances of this case, the Board must deny the claims  at hand for medical reimbursement under 38 U.S.C.A. § 1725, both for treatment rendered from April 28, 2008 to May 5, 2008, and on July 30, 2008. 

With regard to the first reimbursement claim, for treatment obtained from April 28, 2008 to May 5, 2008, there is a preliminary question of whether the Veteran filed a timely claim for reimbursement, within the 90-day time period from when treatment was received. See 38 C.F.R. § 17.1004(d). While unfortunately the Veteran's original claim for reimbursement is not of record, a VAMC database reflects the date of receipt of claim as January 26, 2009. On its own review of the file, the Board does observe an undated letter from the Veteran requesting reimbursement that appears to be somewhat earlier (given a handwritten VAMC notation to the letter itself dated August 26, 2008) -- thus, it is not completely outside the realm of possibility that the Veteran submitted a timely claim. 

Nonetheless, there is one essential further bar to recovery in this instance,                  the Veteran's status as receiving Medicare, which pursuant to VA law qualifies           as a "health plan contract" that excludes coverage by VA for purposes of reimbursement. See 38 C.F.R. § 17.1002(g). Whereas there is no direct information from the record that the Veteran specifically has Medicare Part A or Part B, this would be presumed to be the case given that these parts respectively cover hospital insurance, and medical insurance. The Veteran does not at any point deny that he has utilized Medicare benefits in this instance. The Board is mindful of the arguments raised by the Veteran that he unsuccessfully attempted to arrange for his transfer to a VA medical facility instead of G.F. hospital. This notwithstanding,         the determinative factor in this case by applicable law is the Veteran's receipt of Medicare as an alternative source of payment for his medical bills.

For similar reasons, the claim for reimbursement for treatment rendered on July 30, 2008 must likewise be denied. There is no material question here that the Veteran filed a timely appeal, however, again the receipt of Medicare, and the demonstrated adjustment of his hospital bill as a consequence of utilization of Medicare payments, constitutes a bar to recovery under the Millennium Health Care Act.

Accordingly, the criteria for medical reimbursement for the aforementioned instances of treatment are not met, and the claims on appeal must be denied. 




ORDER

The claim for reimbursement of unauthorized medical expenses incurred from  April 28, 2008 to May 5, 2008 is denied.

The claim for reimbursement of unauthorized medical expenses incurred on        July 30, 2008 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


